DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Claim status and formal matters
This action is in response to papers filed 4/2/2021.
Applicant’s election without traverse of group II and species of claim 28 in the reply filed on 12/3/2018 is acknowledged.
	Claims 1-6, 10-17, 19-21, 23, 26, 28, 30, 32, 43-46, 50, 52, 79, 81, 104-106, 138, 141, 174-178 are pending.
Claims 1, 4-5, 26, 43-46, 79, 81, 104, 106, 138, 141, 174-177 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2018.
Claims 2, 3, 6, 28, have been amended.
Claim 178 has been added by amendment.

The previous 112(a) rejection  of claim 2 has been withdrawn in view of the amendment to delete, “comprising two or more duplex molecular barcodes of different lengths with a balanced base composition measured against the shortest molecular barcode in the plurality of sequencing adapters” from the claim.
The other previous 112(a) rejections have been withdrawn in view of the amendment.
The previous 112 (b) rejection has been withdrawn in view of the amendment.
Priority
	The instant application was filed 06/09/2017 and claims priority from provisional application 62348791 filed 06/10/2016; priority from provisional application 62364256, filed 07/19/2016 and priority from provisional application 62447784, filed 01/18/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6, 10-17, 19-21, 23, 28, 30, 32, 178 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Claim 2 has been amended to recite, “duplex base-composition balanced molecular barcodes comprising n base positions and a predetermined base fraction at one or more base positions across the plurality molecular barcodes.”  Thus the claim requires a duplex base-composition balanced molecular barcodes or a molecular barcode that is double stranded and base composition balanced across the strands.  The response asserts on page 14 the specification teaches base composition balanced molecular barcodes throughout the specification, which the specification supports.  However review and searching of the specification did not reveal antecedent basis or support for, “duplex base-composition balanced molecular barcodes.” Thus the amendment introduces new matter.
Claim 2 has been amended to recite, “wherein said plurality of duplex molecular barcodes are base-composition balanced when said predetermined base fraction at one or more base positions across the plurality of molecular barcodes is set such that signal oversaturation at said base positions is avoided.”  The specification recites oversaturation twice.  The first time is with respect to, “At position 13 and 14, the molecular barcodes longer than the shortest molecular barcode omit thymine to avoid signal oversaturation due to the constant 3'-overhang thymine nucleotide (0096).”  This does not support the limitation at issue.  The second time is in paragraph 0124, “ To avoid oversaturation of signal, resulting in sequencing quality loss, the molecular 
Further claim 178 has been added by amendment and recites, “when duplex molecular barcodes longer than the shortest molecular barcode omit adenine when said 3'-overhang is a constant 3'-overhang adenine nucleotide.” The specification recites, “omit” 3 times with respect to thymine, but does not recite omit with respect to adenine.  Thus the amendment has introduced new matter.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 10-17, 19-21, 23, 28, 30, 32, 178 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 has been amended to recite, “ wherein said plurality of duplex molecular barcodes are base-composition balanced when said predetermined base fraction at one or more base positions across the plurality of molecular barcodes is set such that signal oversaturation at said base positions is avoided.”  The specification recites 
Claim 2 recites the limitation "the first strand" in the amplifying step.  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite, “first strand.”  This rejection can be overcome by amending the claim to recite, “a first strand.”
Claims 3, 6, 10-17, 19-21, 23, 28, 30, 32, 178 are rejected as they depend from claim 2.
Response to Arguments
These are new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites, “wherein a first strand of the duplex nucleic acid molecule is amplified in the amplifying step”  However claim 2 has been amended to require, “amplifying the first strand of said duplex nucleic acid molecule. “  Thus claim 10 no longer further limits claim 2.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10-14, 23, 28, 30, 32, 52,  178  is/are rejected under 35 U.S.C. 103 as being patentable over Puckered (US2013/0157870) and Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30)
	The specification provides no limiting definition of sequencing adapter or duplex molecular barcode.  Thus the broadest reasonable interpretation consistent with the 
Further the specification provides no definition or standard by which to differentiate a balanced base compositions from an unbalanced base composition. The specification teaches:
Base-composition balance need not be precisely balanced. For example, in molecular barcodes with a length not divisible by 4, an imperfect balance is inevitable. FIG. 5 illustrates the base fraction within a given molecular barcode for an exemplary set of 96 molecular barcodes. (0146)

[0150] In some embodiments, the sample index is laser-color balanced with the sample index. For example, in some embodiments, the ratio of A/C to G/T nucleotides within any given sample index is between about 2:1 and about 1:2 (such as about 1:1).
Thus recitation of “wherein said plurality of sequencing adapters comprises a plurality of duplex base-composition balanced molecular barcodes comprising n base positions and a predetermined base fraction at one or more base positions across the plurality molecular barcodes” and “ wherein said plurality of duplex molecular barcodes are base-composition balanced when said predetermined base fraction at one or more base positions across the plurality of molecular barcodes is set such that signal oversaturation at said base positions is avoided” is broad and encompasses each base is represented in some kind of fraction at one or more position of the duplex molecular barcode.
	With regards to claim 2, Pushkarev teaches, “[0012] Another aspect of the invention provides methods for assembling a consensus sequence that involve obtaining nucleic acid, fragmenting the nucleic acid, determining an amount of amplifiable nucleic acid present in a sample, partitioning the fragmented nucleic acids based upon results of the determining step, amplifying the partitioned nucleic acids, 
The art of Pushkarev does not specifically teach barcodes with balanced base composition.
However, Wong teaches a method of construction of barcoded libraries for sequencing on the Illumina platform including ligating adapters prior to amplification (figure 7.11.1)  Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire set even in the event of sequence errors within the barcode region. Additionally, as the Illumina cluster-calling algorithm expects roughly equal base composition at any given position, it is important to have a balanced base composition at every position of the nd column, bottom). 
Nikooienejad teaches, “When barcodes are located at the beginning of an lluminabased sequencing library, they must be balanced since the first 4 cycles are used to set the cluster and base calling metrics of the entire run. If all the barcodes sequences started with the same nucleotide, the instrument cannot distinguish individual clusters. Resulting in poor data quality and possibly complete run failure. Ideally the base ratio across the flow cell should be equal for all bases. Since we have only 4 bases: A,G,C,T therefore we can have exact 4 balanced barcodes at each base position. This means the barcode scheme will work best when used as groups of four balanced for base at each position.” (page 27, 1st Colum, top B).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use barcodes or adapters with balanced base composition.  The artisan would be motivated to use barcodes or adapters with balanced guanine and cytosine base composition to minimize bias in the amplification or sequencing process and to allow machine to distinguish individual clusters.  The artisan would have a reasonable expectation of success as the artisan is merely using known principles to minimize bias in sequencing, including amplification.  
	With regards to claim 10, Pushkarev teaches amplifying the nucleic acids (0012).
	The specification provides no limiting definition of compiling.  Thus the broadest reasonable interpretation is obtaining sequencing reads.
	With regards to claim 11. Pushkarev teaches, “sequencing the nucleic acid to obtain bar coded sequence reads.”

	With regards to claim 13-14, Pushkarev teaches, “[0126] Overlapping fragments may be computationally discarded since they no longer represent the same initial long molecule. This process allows to treat a population of molecules resulting after amplification as a clonally amplified population of disjoint molecules with no significant overlap or homology, which enables sequencing errors to be corrected to achieve very high consensus accuracy and allows unambiguous reconstruction of long fragments. If overlaps are not discarded, then one can take into consideration that reads may be originating from fragments originating from two homologous chromosomes or overlapping regions of the same chromosome (in case of diploid organism) which makes error correction difficult and ambiguous. “
	With regards to claim 23, Pushkarev teaches, “[0057] An adapter oligonucleotide includes any oligonucleotide having a sequence, at least a portion of which is known, that can be joined to a target polynucleotide. Adapter oligonucleotides can comprise DNA, RNA, nucleotide analogues, non-canonical nucleotides, labeled nucleotides, modified nucleotides, or combinations thereof. Adapter oligonucleotides can be single-stranded, double-stranded, or partial duplex. In general, a partial-duplex adapter 
With regards to claim 28 and 32, Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire set even in the event of sequence errors within the barcode region. Additionally, as the Illumina cluster-calling algorithm expects roughly equal base composition at any given position, it is important to have a balanced base composition at every position of the barcode mixture across the entire collection or among the subset of barcodes used in any given multiplexing experiment.”(page 7.11.9, 2nd column, bottom). 
Claim 30 is being interpreted as encompassing any distance between any two barcodes.
	Thus claim 30 is rendered obvious by the art of Pushkarev teachings of use of multiple barcodes of multiple lengths.

With regards to claim 178, Wong teaches, “When using barcodes of the same length as those shown in Table 7.11.2, all reads would have a “T” nucleotide at position 9, immediately after the barcode, as a result of the “T” included in the adapter for ligation to the 3 A-overhang ChIP DNA. While this may be tolerated, sequencing of such libraries is more prone to failing at high clustering density as compared to libraries not uniformly possessing a “T” at position 9, presumably due to a failure in the cluster-calling process. This issue may be more prevalent for libraries with short barcodes (e.g., 6 bp or less) in which the constant “T” occurs at an early position, before clusters are successfully assigned. In this case, we recommend adding an additional base (e.g., alternating with A, C or G) after the barcode for half the adapters, such that the position of the final.”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to omit a thymine or add an additional nucleotide so thymine is no longer the 3’ overhang in view of the teachings of Wong.  The artisan would be motivated as Wong teaches this overcomes problems with failing of clustering.  The artisan would have a reasonable expectation of success as the artisan is merely designing barcodes by known methods.
Response to Arguments
	The response traverses the rejection asserting Pushkarev does not specifically teach or suggest ligating the adapter prior to amplifying.  This argument has been thoroughly reviewed but is not considered persuasive as Pushkarev teaches, “[0055] In 

    PNG
    media_image1.png
    760
    822
    media_image1.png
    Greyscale

The response continues by arguing the teachings of Tao.  These arguments are not persuasive as the teachings of Wong and Nikooienejad specifically teach the use of base balanced barcodes.  
The response asserts the dependent claims are not obvious as the independent claims are not obvious.  This argument is not persuasive for the reasons of record.  
Claims 3, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev (US2013/0157870) Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30)  as applied to claims  2, 10-14, 23, 28, 30, 32, 52    above, and further in view of Raymond (US 2011/0319290) and Fang (CN10423262A and ESP net translation).
	The teachings of Pushkarev Wong and Nikooienejad are set forth above.
	Pushkarev Wong and Nikooienejad do not specifically teach using two or three barcodes of different lengths in the adapter sequence (claims 3 and 6).  
However, Wong teaches, “If necessary, more barcodes can be generated, and if needed, the barcode length may be increased, as long as the remainder of the sequence read after the barcode is long enough to allow unique mapping to the genome.” (7.11.8, 2nd column). Wong teaches, “In theory, the number of possible barcodes increases by a factor of four with every one bp extension in barcode length.” *7.11.9, 2nd column barcode design and selection).
	However Raymond teaches, “[0006] In one aspect, the invention provides methods, compositions, and kits for multiplex sequencing. In one embodiment, the method comprises sequencing a plurality of target polynucleotides in a single reaction chamber, wherein said target polynucleotides are from two or more different samples; and identifying the sample from which each of said sequenced target polynucleotides is derived with an accuracy of at least 95% based on a single barcode contained in the sequence of said target polynucleotide. In some embodiments, the target 
	With regards to claims 3 and 6, Raymond teaches, “[0007] In another aspect, the invention provides methods, compositions, and kits for producing adapter-tagged target polynucleotides from a plurality of independent samples. In one embodiment, the method comprises: (a) providing a plurality of first adapter oligonucleotides, wherein each of said first adapter oligonucleotides comprises at least one of a plurality of barcode sequences, wherein each barcode sequence of the plurality of barcode sequences differs from every other barcode sequence in said plurality of barcode sequences at least three nucleotide positions; and (b) joining at least one of said first adapter oligonucleotides to said target polynucleotides of each of said samples, such that no barcode sequence is joined to said target polynucleotides of more than one of said samples. In some embodiments, the method further comprises (c) joining at least one of a plurality of second adapter oligonucleotides to said target polynucleotides of each of said samples from step (b), such that at least some of said target polynucleotides comprise said first adapter oligonucleotide at one end and said second adapter oligonucleotide at the other end.”
	Raymond further teaches, “ 0052] As used herein, the term "barcode" refers to a known nucleic acid sequence that allows some feature of a polynucleotide with which the barcode is associated to be identified. In some embodiments, the feature of the polynucleotide to be identified is the sample from which the polynucleotide is derived. In 

	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use 2 or 3 barcodes of different lengths with balanced guanine and cytosine composition as part of adapters in which the second or third barcode is longer than the 1st or second respectively.  The artisan would be motivated as Raymond teaches more barcodes allow for the more multiplexing of samples and teaches in 0008, probes of 3 nucleotides, 4 nucleotides and 5 nucleotides and Tao teaches it minimizes processing bias.  The artisan would have a reasonable expectation of success as the artisan is merely using known barcodes in known adapters to multiplex samples for sequencing.
Response to Arguments
	The response asserts the claims require barcodes of n, n+x or n+y, wherein Y is not zero or X.  This argument has been thoroughly reviewed but is not considered persuasive as Raymond teaches the  barcodes   can be of different lengths (0052).
The response continues by asserting Raymond does not specifically  provide examples of barcodes of different lengths.  This argument has been thoroughly reviewed but is not considered persuasive as Fang specifically envisions barcodes of different lengths. 
Claims 15-17, 19- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev (US2013/0157870) and Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, .
	The specification teaches in 0193 that sequencing in both directions of a strand can be accomplished by amplifying the strand to provide a complement.
	The teachings of Pushkarev Wong and Nikooienejad are drawn to high throughput, massively parallel sequencing or next generation sequencing  with adapters and are set forth above.
	Pushkarev suggests pair end sequencing.  
Pushkarev Wong and Nikooienejad does not specifically teach sequencing of both strands or amplifying and sequencing the complement of a strand.
	Schmitt teaches, “Next-generation DNA sequencing promises to revolutionize clinical medicine and basic research. However, while this technology has the capacity to generate hundreds of billions of nucleotides of DNA sequence in a single experiment, the error rate of ∼1% results in hundreds of millions of sequencing mistakes. These scattered errors can be tolerated in some applications but become extremely problematic when “deep sequencing” genetically heterogeneous mixtures, such as tumors or mixed microbial populations. To overcome limitations in sequencing accuracy, we have developed a method termed Duplex Sequencing. This approach greatly reduces errors by independently tagging and sequencing each of the two strands of a DNA duplex. As the two strands are complementary, true mutations are found at the same position in both strands. In contrast, PCR or sequencing errors result in mutations in only one strand and can thus be discounted as technical error. We determine that 
	Schmitt teaches the amplification and sequencing in both directions of both strands  using adapters (figure 1).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to sequence both strands of the duplex in both directions and use the data to identify consensus sequences to identify real mutations as opposed to those which are artifacts of amplification.  The artisan would be motivated as Schmitt teaches sequencing both strands allows for improved sequencing accuracy.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to analyze known sequences.
Response to Arguments
	The response traverses the rejection asserting the art of record does not render the independent claim obvious and thus the dependent claims are not obvious either.  This argument is not persuasive for the reasons of record.
Claims 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev (US2013/0157870) Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30) as applied to claims  2, 10-14, 23, 28, 30, 32, 52,   above, and further in view of Sehnert (Clinical Chemistry (2011) volume 57, pages 1-8).
	The teachings of Pushkarev Wong and Nikooienejad and  are drawn to high throughput, massively parallel sequencing or next generation sequencing  with adapters and are set forth above.
	Pushkarev Wong and Nikooienejad do not specifically teach sequencing cell-free DNA.
	However, Sehnert teaches massively parallel sequencing of cell free fetal DNA (title abstract).  Sehnert teaches that cell free DNA was ligated to adapters and sequenced  (page 2, 2nd column, top).  Sehnert teaches detection of fetal abnormalities in circulating maternal blood as a non-invasive method of determining chromosomal abnormalities.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use maternal cell free DNA as the duplex nucleic acid.  The artisan would be motivated to use maternal cell free DNA to detect possible chromosomal abnormalities by non-invasive means.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one duplex DNA sample for another.  
Response to Arguments
	The response traverses the rejection asserting the art of record does not render the independent claim obvious and thus the dependent claims are not obvious either.  This argument is not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2-3, 6, 10-21, 23, 28, 30, 32, 50, 52, 178 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-39 of copending Application No. 15/873,687 (now US patent 10,752,946) in view of Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30) . Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The specification provides no limiting definition of sequencing adapter or duplex molecular barcode.  Thus the broadest reasonable interpretation consistent with the specification is any nucleic acid.  Further the claims do not require the barcode or sequencing adapter are explicitly involved in the only active step of sequencing.

	 The instant claims are drawn to methods of sequencing a first stand of a nucleic acid by use of an adapter or barcode ligated to it.  The claims require determining a consensus sequence.  Dependent claims require both strands are sequenced.
	Claims of ‘687 require ligating adapters or barcodes to amplify sequence to nucleic acids for sequencing.  Dependent sequence require sequencing of both strands and compiling of sequence to a reference sequence. Further dependent claims are commensurate in scope with the instant claims.
	The claims of 687 do not specifically teach a balanced base composition.
However, Wong teaches a method of construction of barcoded libraries for sequencing on the Illumina platform including ligating adapters prior to amplification (figure 7.11.1)  Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire set even in the event of sequence errors within the barcode region. Additionally, as the Illumina cluster-calling algorithm expects roughly equal base composition at any given position, it is important to have a balanced base composition at every position of the barcode mixture across the entire collection or among the subset of barcodes used in any given multiplexing experiment.”(page 7.11.9, 2nd column, bottom). 
st colum, top B).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use barcodes or adapters with balanced base composition.  The artisan would be motivated to use barcodes or adapters with balanced guanine and cytosine base composition to minimize bias in the amplification or sequencing process and to allow machine to distinguish individual clusters.  The artisan would have a reasonable expectation of success as the artisan is merely using known principles to minimize bias in sequencing, including amplification.  
Response to arguments
	The response traverses the rejection asserting the claims do not teach balanced base composition. This argument has been thoroughly reviewed but is not considered persuasive as the art of Wong and Nikooienejad renders this obvious in view of the lack of a standard to determine what is required of balanced base composition.  Thus the rejection is maintained.
Claim 2-3, 6, 10-21, 23, 28, 30, 32, 50, 52 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6-7, 9-10, 14-20, 21-22, 24-28, 31, 33, 36-49, 52, 54-57of copending Application No. 15587811 in view of Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The specification provides no limiting definition of sequencing adapter or duplex molecular barcode.  Thus the broadest reasonable interpretation consistent with the specification is any nucleic acid.  Further the claims do not require the barcode or sequencing adapter are explicitly involved in the only active step of sequencing.
Further the specification provides no definition or standard by which to differentiate a balanced base compositions from an unbalanced base composition. Further the metes and bounds of “randomly selecting a sequencing adaptor from a plurality of sequencing adaptors comprising two or more duplex molecular barcodes of different lengths with a balanced base composition measured against the shortest molecular barcode in the plurality of sequencing adapters.”  The broadest reasonable interpretation is balanced by any standard.

	Claims of ‘811 are drawn to methods of detecting mutations in cell free DNA from a pregnant women.  Dependent claims 2 requires a DNA barcode is added to the DNA..  Further dependent claims require sequencing of DNA molecules.
	The claims of 811 do not specifically teach a balanced base composition.
However, Wong teaches a method of construction of barcoded libraries for sequencing on the Illumina platform including ligating adapters prior to amplification (figure 7.11.1)  Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire set even in the event of sequence errors within the barcode region. Additionally, as the Illumina cluster-calling algorithm expects roughly equal base composition at any given position, it is important to have a balanced base composition at every position of the barcode mixture across the entire collection or among the subset of barcodes used in any given multiplexing experiment.”(page 7.11.9, 2nd column, bottom). 
Nikooienejad teaches, “When barcodes are located at the beginning of an lluminabased sequencing library, they must be balanced since the first 4 cycles are used to set the cluster and base calling metrics of the entire run. If all the barcodes sequences started with the same nucleotide, the instrument cannot distinguish st colum, top B).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to ligate barcodes or adapters with balanced guanine and cytosine base composition in the method of the claims of 811.  The artisan would be motivated to ligate barcodes or adapters with balanced guanine and cytosine base composition to minimize bias in the amplification or sequencing process.   The artisan would be motivated to ligate the adapters as it is an art accepted method of adding adapters or barcodes.  The artisan would have a reasonable expectation of success as the artisan is merely using known principles to minimize bias in sequencing, including amplification.  
Response to arguments
	The response traverses the rejection asserting the claims do not teach balanced base composition. This argument has been thoroughly reviewed but is not considered persuasive as the art of Wong and Nikooienejad renders this obvious in view of the lack of a standard to determine what is required of balanced base composition.  Thus the rejection is maintained.
Claim 2-3, 6, 10-21, 23, 28, 30, 32, 50, 52, 178 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-41 of copending Application No. 17/187211 in view of Wong (.Current Protocols in Molecular . Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The specification provides no limiting definition of sequencing adapter or duplex molecular barcode.  Thus the broadest reasonable interpretation consistent with the specification is any nucleic acid.  Further the claims do not require the barcode or sequencing adapter are explicitly involved in the only active step of sequencing.
Further the specification provides no definition or standard by which to differentiate a balanced base compositions from an unbalanced base composition. Further the metes and bounds of “randomly selecting a sequencing adaptor from a plurality of sequencing adaptors comprising two or more duplex molecular barcodes of different lengths with a balanced base composition measured against the shortest molecular barcode in the plurality of sequencing adapters.”  The broadest reasonable interpretation is balanced by any standard.
	 The instant claims are drawn to methods of sequencing a first stand of a nucleic acid by use of an adapter or barcode ligated to it.  The claims require determining a consensus sequence.  Dependent claims require both strands are sequenced.

	The claims of 211 do not specifically teach a balanced base composition.
However, Wong teaches a method of construction of barcoded libraries for sequencing on the Illumina platform including ligating adapters prior to amplification (figure 7.11.1)  Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire set even in the event of sequence errors within the barcode region. Additionally, as the Illumina cluster-calling algorithm expects roughly equal base composition at any given position, it is important to have a balanced base composition at every position of the barcode mixture across the entire collection or among the subset of barcodes used in any given multiplexing experiment.”(page 7.11.9, 2nd column, bottom). 
Nikooienejad teaches, “When barcodes are located at the beginning of an lluminabased sequencing library, they must be balanced since the first 4 cycles are used to set the cluster and base calling metrics of the entire run. If all the barcodes sequences started with the same nucleotide, the instrument cannot distinguish individual clusters. Resulting in poor data quality and possibly complete run failure. Ideally the base ratio across the flow cell should be equal for all bases. Since we have only 4 bases: A,G,C,T therefore we can have exact 4 balanced barcodes at each base st colum, top B).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to ligate barcodes or adapters with balanced guanine and cytosine base composition in the method of the claims of 211.  The artisan would be motivated to ligate barcodes or adapters with balanced guanine and cytosine base composition to minimize bias in the amplification or sequencing process.   The artisan would be motivated to ligate the adapters as it is an art accepted method of adding adapters or barcodes.  The artisan would have a reasonable expectation of success as the artisan is merely using known principles to minimize bias in sequencing, including amplification.  
Claim 2-3, 6, 10-21, 23, 28, 30, 32, 50, 52, 178 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41-60 of copending Application No. 16928404 in view of Wong (.Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013) and Nikooienejad( 2012 IEEE International Workshop on Genomic Signal Processing and Statistics (GENSIPS) December 2-4, 2012, Washington, DC, USA, pages 26-30). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The specification provides no limiting definition of sequencing adapter or duplex molecular barcode.  Thus the broadest reasonable interpretation consistent with the 
Further the specification provides no definition or standard by which to differentiate a balanced base compositions from an unbalanced base composition. Further the metes and bounds of “randomly selecting a sequencing adaptor from a plurality of sequencing adaptors comprising two or more duplex molecular barcodes of different lengths with a balanced base composition measured against the shortest molecular barcode in the plurality of sequencing adapters.”  The broadest reasonable interpretation is balanced by any standard.
	 The instant claims are drawn to methods of sequencing a first stand of a nucleic acid by use of an adapter or barcode ligated to it.  The claims require determining a consensus sequence.  Dependent claims require both strands are sequenced.
	Claims of ‘404 are drawn to methods of detecting mutations in cell free DNA from a pregnant women.  Dependent claims 2 requires a DNA barcode is added to the DNA..  Further dependent claims require sequencing of DNA molecules.
	The claims of 404 do not specifically teach a balanced base composition.
However, Wong teaches a method of construction of barcoded libraries for sequencing on the Illumina platform including ligating adapters prior to amplification (figure 7.11.1)  Wong teaches, “A list of 96 unique 8-bp barcodes is presented in Table 7.11.2. Other combinations are possible, and additional 8-bp barcodes can be included to increase multiplexing capacity. In theory, the number of possible barcodes increases by a factor of four with every one bp  extension in barcode length. However, it is critical that each barcode be unambiguously distinguishable from the others within the entire nd column, bottom). 
Nikooienejad teaches, “When barcodes are located at the beginning of an lluminabased sequencing library, they must be balanced since the first 4 cycles are used to set the cluster and base calling metrics of the entire run. If all the barcodes sequences started with the same nucleotide, the instrument cannot distinguish individual clusters. Resulting in poor data quality and possibly complete run failure. Ideally the base ratio across the flow cell should be equal for all bases. Since we have only 4 bases: A,G,C,T therefore we can have exact 4 balanced barcodes at each base position. This means the barcode scheme will work best when used as groups of four balanced for base at each position.” (page 27, 1st colum, top B).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to ligate barcodes or adapters with balanced guanine and cytosine base composition in the method of the claims of 404.  The artisan would be motivated to ligate barcodes or adapters with balanced guanine and cytosine base composition to minimize bias in the amplification or sequencing process.   The artisan would be motivated to ligate the adapters as it is an art accepted method of adding adapters or barcodes.  The artisan would have a reasonable expectation of success as the artisan is merely using known principles to minimize bias in sequencing, including amplification.  
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634